Order, Supreme Court, New York County (Bruce Wright, J.), entered on or about October 24, 1988, which denied petitioners’ petition pursuant to CPLR 5225 and 5227 for payment of an alleged indebtedness to judgment debtors, without prejudice to renewal, unanimously affirmed, without costs.
Petitioners obtained a judgment totaling $106,600 against their former partners, the judgment debtors. In the instant petition, brought pursuant to CPLR 5225 and 5227, they alleged that the funds of the partnership were improperly transferred to limited partners, and sought to collect on the judgment.
Dismissal of the petition without prejudice was warranted, first because it does not appear that a new special proceeding was initiated (see, CPLR 5225, 5227), and more important, because petitioners have not shown that respondents currently owe a debt, or will with certainty owe a debt in the future, to the judgment debtors (see, Vanderbilt Credit Corp. v Chase Manhattan Bank, 100 AD2d 544, 545). Concur—Milonas, J. P., Ellerin, Wallach, Kassal and Smith, JJ.